Citation Nr: 1119100	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating greater than 10 percent for service-connected herniated disc, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 1986 and from February 1988 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a herniated disc at L5-S1 and assigned a 10 percent disability rating, effective September 1, 2006.  The RO in St. Paul, Minnesota, currently has jurisdiction over the case.  

In a statement dated in May 2009, the Veteran requested service connection for hearing loss, tinnitus, and degenerative disc disease at L1-L2.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Veteran submitted additional evidence showing that his service-connected lower back disorder has increased in severity.  Consequently, his representative requests that he be scheduled for an additional VA examination, as his condition has worsened and his most recent was examination was held in October 2007.

VA's duty to assist includes the conduct of a thorough and comprehensive VA examination.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a).  When the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, a remand is warranted for a VA orthopedic examination in order to assess the current severity of the Veteran's service-connected lower back disorder.  
  
Additionally, the last complete VA treatment records associated with the claims folder are dated through June 2007.  Upon remand, the AMC should obtain any additional VA treatment records for the Veteran showing treatment for a lower back disorder, dated since June 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in St. Cloud, Minnesota, dated since June 2007.

2.  Then, schedule the Veteran for a VA orthopedic/ neurological examination to determine the severity of his service-connected lower back disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lower back disorder.  The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner should report the range of motion of the lumbar spine, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, to include the radiculopathy of the right and left lower extremities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

